Title: From George Washington to William Cocks and John Ashby, 10 October 1755
From: Washington, George
To: Cocks, William,Ashby, John

 
   Editorial Note

[10 October 1755]

In the summer of 1755, during Braddock’s expedition and after his defeat, Governor Dinwiddie issued a number of commissions for raising companies of rangers to patrol the Virginia frontier and offer some protection to its inhabitants. The ranger companies came under the command of GW in early September when he became colonel of the newly formed Virginia Regiment. These companies were never a part of the regiment itself, however, and they were disbanded in the summer of 1756. The first of the ranger companies authorized by Dinwiddie were those in Frederick and Hampshire counties. In late June while Braddock’s march to Fort Duquesne was underway, Thomas Bryan Martin and Lord Fairfax wrote Dinwiddie that Indians had killed several families in those two counties. After assuring himself of the assembly’s support, Dinwiddie sent up to Lord Fairfax officers’ commissions for two companies of rangers of 50 men each to be raised and to serve in Frederick and Hampshire. The assembly promptly voted £2,000 for the support of the rangers with the assumption that there would be three companies of rangers, one in Hampshire and two below in Augusta. Dinwiddie explained that he had already sent commissions to Martin and Fairfax to raise two companies in Hampshire and Frederick, the area of greatest danger. He would, however, instruct Col. James Patton, county lieutenant, to raise another company in Augusta, “where Captain [Andrew] Lewis now is, with Fifty Men of our Forces,” and put the company under the command of “old Capt. Smith.” Patton was murdered on 31 July on his return home; and in Augusta, after reconvening the assembly in the wake of Braddock’s defeat, Dinwiddie issued commissions for at least four new companies of rangers on the frontier: on 11 Aug. to John Smith for a company in Augusta in addition to “the Coy comanded by Capt. Preston”; to Nathaniel Terry on 13 Aug. for a company in Lunenburg County; to Samuel Overton on 14 Aug. for one in Hanover County, and on 20 Aug. to John Phelps for one in Bedford County. Exactly how many companies of rangers had in fact been raised by the time GW took command of all the Virginia forces at the beginning of September is uncertain; but in the days before GW took over, Dinwiddie more than once referred to his six companies of rangers, four (or five) in Augusta and two “ordered” in Hampshire and Frederick. Of the 24 rangers that Cocks listed as being in his company in mid-October, 9 had joined by 1 Sept., and Ashby reported that he recruited 6 of his 33 men in August and the remainder in September and October.
 


[Winchester, 10 October 1755]
   To Captains Cocke and Ashby: of the two Companies of Rangers.

I received an Express as I was going to Williamsburgh, informing me of the Ravages committed by the Indians on the Back Inhabitants: upon which I rode post to this place, after ordering the Recruits from Fredericksburgh, Alexandria, &c. to Repair here, where I expect them every moment. So that I doubt not you will be encouraged by this to make a Stand, in case you are attacked or Besieged; as I hope very quickly to Relieve you, and make the Savages and French (who are no better) pay for their Presumption.
I have hired the Bearer to go to you in order to receive a particular account of your Situation, wants, &c. and I must desire you will be very explicit in reciting the Number, and Design of the Enemy.
If their numbers are not large, from many concurring accounts, you ought to send out Parties to stop their progress, which the Timidity of the Inhabitants has been the cause of.
If it should so happen, that you are obliged to quit your Fort for want of Provisions, &c.
You are hereby positively ordered, to Retreat no farther than Joseph Edwards in Cacapehon: where you will be joined by other Parties as fast as they can be collected—I shall only add, that I wish you Success, and expect to hear you have; and will Behave consistently with your Character, as Relief is so near at hand. I am &c.

G:W.
Winchester October 10th 1755.    

